Citation Nr: 0703910	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-30 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to a TDIU.

During the course of this appeal, the claims folder was 
transferred to the San Juan, Puerto Rico, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for five disabilities, 
including lumbosacral paravertebral myositis (back 
disability), which is rated as 60 percent disabling.  As 
such, the veteran's disabilities satisfy the criteria set 
forth in 38 C.F.R. § 4.16(a) (2006).  As the veteran's 
representative notes in January 2007 written argument, during 
the course of this appeal, the veteran has not been afforded 
a VA examination to determine whether it is at least as 
likely as not that his service-connected disabilities, and 
particularly, his back disability, render him unable to 
secure or follow a substantially gainful occupation.  His 
representative maintains that VA should remand this matter so 
that the veteran could be afforded such an examination to 
assess the impact of his back disability on his 
employability.

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).  Because the veteran is 
unemployed and his service-connected disabilities satisfy the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), the 
Board finds obtaining such an opinion is necessary to 
adjudicate this claim.  Thus, the Board has no discretion and 
must remand this matter to afford the veteran a VA 
examination, the report of which must address whether it is 
at least as likely as not that the veteran's service-
connected disabilities alone render him unable to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.	After associating with the claims file 
any pertinent outstanding records, the 
AMC should schedule the veteran for an 
appropriate VA examination.  It is 
imperative that the examiner reviews 
the evidence in his claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
his or her report.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies should be conducted.  
Thereafter, the examiner should opine 
as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it 
is at least as likely as not that his 
service-connected disabilities, and in 
particular, his back disability, either 
alone or in the aggregate, render him 
unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

2.	After completion of the foregoing, the 
AMC should readjudicate the claim.

3.	If the benefit sought remains denied, 
the veteran and his representative must 
be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


